DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “distal end” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-7, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Ruetenik (US Pub. 2017/0280682 A1).
Regarding claim 1, Ruetenik discloses an equine therapy boot comprising: 
a sole member having a bottom side for contacting the ground and a top side for contact with at least a portion of the sole of a horse's hoof (Pg. 6, [0067], lines 1-5: “In one embodiment, a conduit is attached to each pulsing means (pressure bladder or bag) and passed through the side of the boot (see FIG. 6). In FIG. 6 there is a boot 502 with a sole plate 506 having side openings 528. The pad 503 is in the bottom of the boot”); 
an internal securing mechanism for securing the horse's leg within the boot such that the portion of the sole of the horse's hoof is in contact with the top side of the sole member, the internal securing mechanism further comprising a first plurality of straps for attaching to a portion of the horse's leg proximal to the horse's hoof (Pg. 9, [0091], lines 1-10: “An important aspect of the ice boot and ice spa embodiments of this invention is the inclusion of means to removably secure the equine leg and hoof to the boot so that when the equine lifts its leg the boot will remain attached. A preferred attachment means is shown in FIGS. 11-13. Referring to FIGS. 11-13, there is as soft fabric member 712 to which is attached three hook and loop straps 702. Straps 714, 715 and 716 are designed to hold the collar into a circle around an equine leg, 651 (FIG. 13) and straps 702 attach to matching straps in a boot bottom, 686 and 688 in FIG. 8”); 
and an insulating shaft wherein the insulating shaft extends upward from the sole member wherein the insulating shaft is configured to retain media (Pg. 9, [0085], lines 35-38: “The top of the boot has a fold of fabric, 621 and 623 that provides a smooth top side and may be filled with foam such as a foam rope to help prevent the boot top from cutting the equine leg”. Foam is known to have insulating properties”).
Regarding claim 2, Ruetenik discloses the insulating shaft is secured to the horse's leg by a second plurality of straps at a point proximal to the first plurality of straps (Fig. 6, hook and loop straps 525, 526).
Regarding claim 5, Ruetenik discloses the insulating shaft is attached to the sole member (Pg. 4, [0052], lines 1-5: “To reduce rotation of the pad in the boot 600, it is important that the boot bottom be secured to the top inside surface of the sole plate (to the boot bottom that is attached to the sole plate) and that the pad be secured to the bottom inside of the boot”).
Regarding claim 6, Ruetenik discloses the distal end of the insulating shaft is closed and the sole member is disposed within the insulating shaft such that the bottom side of the sole member is attached to the closed distal end of the insulating shaft (Fig. 7, the distal end of the boot 600 is where the sole is located and is closed. The only opening is at the top of boot 600).
Regarding claim 7, Ruetenik discloses the insulating shaft contains at least one zipper extending from a bottom of the insulating shaft to a top of the insulating shaft (Fig. 7, zipper 626).
Regarding claim 15, Ruetenik discloses the insulating shaft further comprises a top portion wherein the top portion substantially tapers around the horse's leg (Fig. 7, collars 621 and 623 conform to the horse’s leg).
Regarding claim 16, Ruetenik discloses the sole member is a cushioning pad (Abstract, lines 3-6: “The assembly has a boot, containing a shock absorbing pad that is fitted with one or more pulsing bladders disposed under or inside the shock absorbing pad”).
Regarding claim 17, Ruetenik discloses a method of treating a diseased or injured horse's hoof and leg comprising:
providing an equine therapy boot (Abstract, lines 1-3: “A boot assembly and method that simulates, in a static equine animal (stalled or hauled), the natural mechanical action of walking or other gaited exercise”), the equine therapy boot comprising a sole member having a bottom side for contacting the ground and a top side for contacting at least a portion of the sole of the horse's hoof (Pg. 6, [0067], lines 1-5: “In one embodiment, a conduit is attached to each pulsing means (pressure bladder or bag) and passed through the side of the boot (see FIG. 6). In FIG. 6 there is a boot 502 with a sole plate 506 having side openings 528. The pad 503 is in the bottom of the boot”), an internal securing mechanism for securing the horse's leg within the boot such that the portion of the sole of the horse's hoof is in contact with the top side of the sole member, the internal securing mechanism further comprising a first plurality of straps for attaching to a portion of the horse's leg proximal to the horse's hoof (Pg. 9, [0091], lines 1-10: “An important aspect of the ice boot and ice spa embodiments of this invention is the inclusion of means to removably secure the equine leg and hoof to the boot so that when the equine lifts its leg the boot will remain attached. A preferred attachment means is shown in FIGS. 11-13. Referring to FIGS. 11-13, there is as soft fabric member 712 to which is attached three hook and loop straps 702. Straps 714,715 and 716 are designed to hold the collar into a circle around an equine leg, 651 (FIG. 13) and straps 702 attach to matching straps in a boot bottom, 686 and 688 in FIG. 8”), and an insulating shaft wherein the insulating shaft extends upwards from the sole member wherein the insulating shaft is configured to retain media (Pg. 9, [0085], lines 35-38: “The top of the boot has a fold of fabric, 621 and 623 that provides a smooth top side and may be filled with foam such as a foam rope to help prevent the boot top from cutting the equine leg”. Foam is known to have insulating properties”); 
fitting the equine therapy boot to the horse “In a boot with zipper(s) or other openings as in FIG. 7, the sides are open and laid back. The leg is guided into the boot and if the harness (FIGS. 11-13) is used the leg will have the harness attached. The hook and loop straps on the harness (702 in FIGS. 12 and 13) will be attached to the straps in the boot bottom (662, 664 and 666 of FIG. 9) and adjusted and the openings closed. Similarly, if there is no zippered opening in the sides of the boot its walls may be rolled down and the harness connected as described above”); 
administering media to the insulating shaft of the equine therapy boot (Pg. 8, [0076]: “The above described systems show the dual pulsing system disposed in an equine boot as described. In another set of embodiments, the pulsing system is disposed in a taller water retaining boot structure that may be filled with coolant fluid (water is preferred) and ice to provide cryotherapy. Sea salt and/or magnesium salts may also be added to water and means to bubble air through the fluid to provide a kind of ice spa. These boots are termed herein as "ice spas" or "ice boots"”); 
and maintaining the equine therapy boot in its position with the at least a portion of the sole of the horse's hoof in contact with the top side of the sole member for a period of time (The boot stays on the horse’s leg for a period of time).
Regarding claim 18, Ruetenik discloses the equine therapy boot is maintained in its position with the at least a portion of the sole of the horse's hoof in contact with the top side of the sole member for a period of time greater than 2 hours (Pg. 2, [0084], lines 11-17: “The shorter boot can have a smaller top circumference that will be lighter and allow (with an optional top closure) horse to better ambulate and to lay down. This is very desirable longer treatment protocol such as in a three day, 72 hour, treatment protocol because the lamini is painful and inflammation is weakened the connectivity of the hoof wall and bone column”).
Regarding claim 19, Ruetenik discloses the equine therapy boot is maintained in its position with the at least a portion of the sole of the horse's hoof in contact with the top side of the sole member for a period of time of 4, 6, 8, 10, 12, 24, 48, 72 hours, or therebetween (Pg. 2, [0084], lines 11-17: “The shorter boot can have a smaller top circumference that will be lighter and allow (with an optional top closure) horse to better ambulate and to lay down. This is very desirable longer treatment protocol such as in a three day, 72 hour, treatment protocol because the lamini is painful and inflammation is weakened the connectivity of the hoof wall and bone column”).
Regarding claim 20, Ruetenik discloses the media is cooler than the temperature of the horse's hoof (Pg. 9, [0091], lines 1-10: “An important aspect of the ice boot and ice spa embodiments of this invention is the inclusion of means to removably secure the equine leg and hoof to the boot so that when the equine lifts its leg the boot will remain attached. A preferred attachment means is shown in FIGS. 11-13. Referring to FIGS. 11-13, there is as soft fabric member 712 to which is attached three hook and loop straps 702. Straps 714,715 and 716 are designed to hold the collar into a circle around an equine leg, 651 (FIG. 13) and straps 702 attach to matching straps in a boot bottom, 686 and 688 in FIG. 8”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ruetenik (US Pub. 2017/0280682 A1), and further in view of Ford (US Pub. 10,342,226 B1).
Regarding claim 3, Ruetenik discloses the claimed invention except for as taught by Ford, the first plurality of straps further comprises a first garter strap configured to extend around the horse's pastern and at least one suspending strap that extends from the sole member to the first garter strap (Fig. 6, wrapping sections 12 and tongue-like front portion 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the equine therapy boot of Ruetenik to include the garter strap of Ford as it is a better means for securing the boot onto the foot of a horse.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ruetenik (US Pub. 2017/0280682 A1).
	Regarding claim 8, Ruetenik discloses the claimed invention except for the at least one zipper is a two-way zipper. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a second zipper closure mechanism to allow it to be opened from the bottom, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 4 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ruetenik (US Pub. 2017/0280682 A1) in view of Orr (US Pub. 2017/0360541 A1).
Regarding claim 4, Ruetenik discloses the claimed invention except for as taught by Orr, the second plurality of straps further comprises a second garter strap configured to extend around the horse's leg and at least one suspending strap that extends from the insulating shaft to the second garter strap (Pg. 4, [0047]: “Referring now to FIG. 5, an exemplary tether assembly 500 is shown that may be used in some embodiments of the present invention. The tether assembly 500 may include an upper portion 1 with one or more straps 5. The straps 5 may interact with a buckle 3 and/or securing device 2. The straps 5 may also include a securing mechanism 4 on the end of the strap, such as hook and loop (e.g., Velcro), snaps, or hoop and eye”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the equine therapy boot of Ruetenik to include the garter strap of Orr to anchor the boot in place.
Regarding claim 9, Ruetenik discloses the insulating shaft comprises an internal layer (Pg. 9, [0089], lines 1-3: “The boot may be constructed of any suitable material, such as fabrics and flexible polymer materials capable of retaining water”).
However, Ruetenik does not disclose as taught by Orr, the insulating shaft further comprises an external layer and an insulating layer, wherein the external layer, the insulating layer, and the internal layer form a reservoir for retaining media (Pg. 2, [0027], lines 1-16: “In some embodiments, an inner portion of the boot may be wrapped tightly enough around a portion of the leg of interest (e.g., around the cannon portion) so that the boot substantially does not move, slip, slide, etc. when filled with fluid. The boot further may include an outer layer that is impermeable to unintended leakage of fluid from within the boot and infiltration of other fluids or other contaminants from outside the boot. In some embodiments, the boot further may include a replaceable liner. The liner may be provided as a layer situated between the inner portion of the boot and the leg of the animal. In other embodiments, the liner may be provided as a layer or bladder that is internal to the boot. In some embodiments, the liner may be a semi-porous material configured with microholes or the like, in order to allow fluid to leach or leak out intentionally at a slow rate”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the equine therapy boot of Ruetenik to include the multiple layers of Orr to better insulate the boot.
Regarding claim 10, Ruetenik as modified by Orr discloses the claimed invention in addition to as taught by Orr, the internal layer is attached to the external layer (It would have been obvious when combining the internal layer of Ruetenik with the layers of Orr to connect them together so that the boot does not become removed from the horse’s foot).
Regarding claim 11, Ruetenik as modified by Orr discloses the claimed invention in addition to as taught by Orr, the external layer comprises a protective material (Pg. 2, [0027], lines 5-8: “The boot further may include an outer layer that is impermeable to unintended leakage of fluid from within the boot and infiltration of other fluids or other contaminants from outside the boot.
Regarding claim 12, Ruetenik as modified by Orr discloses the claimed invention in addition to as taught by Orr, the insulating layer comprises an insulating material that reduces the transmission of heat (The presence of additional layers of material will reduce the heat transmission rate by virtue of the increased thermal resistance).
Regarding claim 13, Ruetenik as modified by Orr discloses the claimed invention in addition to as taught by Ruetenik, the internal layer comprises a waterproof material (Pg. 9, [0089], lines 1-3: “The boot may be constructed of any suitable material, such as fabrics and flexible polymer materials capable of retaining water”).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ruetenik (US Pub. 2017/0280682 A1) in view of Orr (US Pub. 2017/0360541 A1), and further in view of Pellew (US Pub. 4,342,185).
Regarding claim 13, Ruetenik as modified by Orr discloses the claimed invention except for as taught by Pellew, a mesh panel attached to the internal layer (Col. 3, lines 13-18: “The pad 14 has an outer layer 18 made from a fine nylon mesh or netting to which a polyvinyl-chloride layer has been applied. This layer 18 is thus very tough, resists cracks, tears and rips (so that if such tears or cuts occur, they will not readily propagate), is water impermeable and resists fading or staining”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the equine therapy boot of Ruetenik to include the mesh panel of Pellew as a sacrificial layer to protect the boot.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ruetenik (US Pub. 2017/0280682 A1) in view of Orr (US Pub. 2020/0170770 A1).
Regarding claim 21, Ruetenik discloses the claimed invention except for as taught by Orr, the media is warmer than the temperature of the horse's hoof (Pg. 1, [0007], lines 1-7: “Accordingly, the present invention provides a thermal containment device that may be generally described as an equine thermal therapy overleg device. The overleg device comfortably and safely provides topical thermal therapy to a horse's hoof and distal limb. Topical therapy typically will include chilled fluid, such as ice water, or ice salt water, but may also include warmed fluid”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the equine therapy boot of Ruetenik to include the warm media of Orr because heat therapy can be used to treat injuries.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642